Exhibit 21.1 The names and ownership structure of our subsidiaries are set forth in the chart below. Name Jurisdiction of Incorporation or Organization Ownership Percentage Gateway Pipeline Company Texas 100% by Gateway Energy Corporation Gateway Offshore Pipeline Company Nebraska 100% by Gateway Energy Corporation Gateway Energy Marketing Company Louisiana 100% by Gateway Energy Corporation Gateway Processing Company Texas 100% by Gateway Energy Corporation CEU TX NPI, L.L.C. Delaware 100% by Gateway Energy Corporation Gateway-Madisonville Pipeline, L.L.C. Texas 67% by Gateway Pipeline Company and 33% by Gateway Processing Company Gateway Pipeline USA Corporation Delaware 100% by Gateway Energy Corporation Gateway Delmar LLC Delaware 100% by Gateway Energy Corporation Gateway Commerce LLC Delaware 100% by Gateway Energy Corporation
